NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted September 22, 2015 *
                              Decided September 25, 2015

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

No. 15-1292                                    Appeal from the
                                               United States District Court
JAMES CHELMOWSKI,                              for the Northern District of Illinois,
     Plaintiff-Appellant,                      Eastern Division.

      v.                                       No. 14 C 7283

AT&T MOBILITY, LLC,                            James B. Zagel,
     Defendant-Appellee.                       Judge.

                                       ORDER

       A long-standing AT&T customer, James Chelmowski became frustrated with the
company when, he says, it failed to “port,” or transfer, his cell-phone number to another
cell-phone carrier and improperly deleted his voicemails. Chelmowski filed an
arbitration claim against AT&T Mobility, LLC (the wholly owned subsidiary of AT&T
that provides cell-phone services). After the arbitrator denied Chelmowski’s claims,
Chelmowski asked an Illinois state court to vacate the arbitration award. Invoking
federal jurisdiction based on the parties’ diverse citizenship, see 28 U.S.C. § 1332(a),

      *  After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(C).
No. 15-1292                                                                        Page 2

AT&T removed the case to federal court, see id. § 1441, and asked that the award be
confirmed under the Federal Arbitration Act, see 9 U.S.C. § 9. The district court denied
Chelmowski’s request to vacate and confirmed the award. Chelmowski appeals,
primarily contending that the district court erred when it did not permit him to amend
his complaint as a matter of course under Rule 15(a)(1)(B) of the Federal Rules of Civil
Procedure. But the district court properly treated his request to vacate as a motion and
afforded Chelmowski ample opportunity to argue that the arbitration award should be
vacated, so we affirm.

        Chelmowski filed his claim for arbitration with the American Arbitration
Association (“AAA”), seeking compensation on a variety of state-law theories and on a
claim that AT&T had violated a federal telecommunication regulation related to the
porting of telephone numbers. See 47 C.F.R. § 52.35. AT&T counterclaimed for unpaid
bills. After a merits hearing at which Chelmowski and an AT&T employee testified, the
arbitrator denied both Chelmowski’s claims and AT&T’s claim.

       Chelmowski then turned to Illinois state court and sought to vacate the
arbitration award by filing a “Complaint for Administrative Review.” In this submission
Chelmowski alleged that the arbitrator failed to follow the AAA’s arbitration rules or the
rules of state and federal civil procedure, that the arbitrator failed to issue a reasoned
decision, and that AT&T failed to produce relevant documents during discovery and
produced other documents with inexplicable redactions. AT&T removed the case to
federal court, where it moved to dismiss the complaint and confirm the award under
9 U.S.C. § 9.

       In district court Chelmowski responded to AT&T’s motion by filing several
motions requesting to vacate the award and seeking to amend his initial “complaint”
under Rule 15(a)(1)(B). He also filed an appendix with 900 pages of documents from the
arbitration in support of his motions and moved for discovery of the list of documents
that AT&T had designated as privileged during the arbitration proceedings.

       The district court denied Chelmowski’s request to vacate the arbitration award
and granted AT&T’s motion to confirm it. In the court’s view, Chelmowski’s arguments
largely amounted to a disagreement with the arbitrator’s discovery and evidentiary
rulings—not a basis for vacating the award; the arbitrators were not bound by judicial
rules of procedure; and “ample evidence” otherwise supported the award. The court
further denied as moot Chelmowski’s motions for discovery and leave to file an
amended complaint.
No. 15-1292                                                                             Page 3

       On appeal Chelmowski challenges not the merits of the district court’s decision to
confirm the award but three aspects of the proceedings in the district court. First, he
contends that the district court failed to construe his pro se filings liberally. We discern
no reversible error in the district court’s treatment of Chelmowski’s filings. Under the
Federal Arbitration Act, 9 U.S.C. § 6, proceedings to confirm or vacate an arbitration
award must be initiated by motion and are governed by the general rules of motions
practice. See FED. R. CIV. P. 81(a)(6)(B); Webster v. A.T. Kearney, Inc., 507 F.3d 568, 570–71
(7th Cir. 2007); Health Servs. Mgmt. Corp. v. Hughes, 975 F.2d 1253, 1257–58 (7th Cir. 1992).
The district court treated Chelmowski’s complaint effectively as a motion to vacate. Its
order addressed the arguments raised in the complaint (and repeated in Chelmowski’s
subsequent filings) and concluded that they did not warrant vacating the arbitration
award. The court had before it the substance of Chelmowski’s request to vacate the
award and his supporting evidence, so Chelmowski did not need to file an additional
document repeating the same arguments but under a different caption. See Webster,
507 F.3d at 571.

       Second, Chelmowski argues that the court should have permitted him to amend
his complaint under Rule 15(a)(1)(B), but because Chelmowski’s request to vacate is
properly construed as a motion rather than a complaint, he had no right under
Rule 15(a)(1)(B) to amend his filing once as a matter of course. That rule applies to
pleadings, not to motions, and so is inapplicable in proceedings to vacate an arbitration
award. See Hughes, 975 F.2d at 1257–58 (provisions of Rule 16 regarding scheduling
conferences inapplicable in proceeding to vacate arbitration award); Productos
Mercantiles E Industriales, S.A. v. Faberge USA, Inc., 23 F.3d 41, 46 (2d Cir. 1994) (Rule 12(b)
inapplicable in proceeding under FAA); O.R. Sec., Inc. v. Prof’l Planning Assocs., Inc.,
857 F.2d 742, 748 (11th Cir. 1988) (notice pleading requirement of Rule 8 inapplicable in
proceeding to vacate arbitration award).

       Third, he contends that the district court should have held a hearing before
denying his request to vacate. But motions may generally be decided on the papers,
see 5 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE & PROCEDURE
§ 1190 (3d ed. 2004), and motions to confirm or vacate an arbitration award are no
exception, see Productos, 23 F.3d at 46.

                                                                                  AFFIRMED.